                      Case 1:20-cv-10117-RA Document 9 Filed 01/19/21 Page 1 of 1
                                                     U.S. Department of Justice
        [Type text]
                                                                United States Attorney
                                                                Southern District of New York
                                                                86 Chambers Street
                                                                New York, New York 10007

                                                                January 19, 2021

        VIA ECF
        Hon. Ronnie Abrams
        United States District Judge
        United States District Court
        40 Foley Square
        New York, New York 10007

                Re:     Lin v. Wolf, et al., No. 20 Civ. 10117 (RA)

        Dear Judge Abrams:

                This Office represents the government in this action in which plaintiff seeks an order
        compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her Application
        to Register Permanent Residence or Adjust Status (Form I-485). On behalf of both sides, I write
        respectfully to request that the Court adjourn the initial conference presently scheduled for January
        22, 2021 by approximately one month. I apologize to the Court for making this request after the
        date that the parties’ joint letter and proposed case management plan were due (i.e., on January 15,
        2021).

               The parties jointly request the adjournment because the government’s response to the
        complaint is not due until February 11, 2021. This Office is still gathering information, including
        from the USCIS Texas Service Center, regarding the status of the I-485 application and
        adjudication. Based on this information, the parties will discuss next steps in this case, including
        whether to request an extension of the government’s time to respond to the complaint
        commensurate with certain steps being taken towards adjudication, as is typical in similar cases.
        The parties thus respectfully submit that the requested adjournment is in the interests of efficiency
        and conservation of resources. This is the first request to adjourn the initial conference.

                Again, I apologize for making this request after the parties’ joint submissions were due. In
        light of the delay, the parties will endeavor to file their joint submissions by the end of the day, in
        the event that the Court determines to proceed with the initial conference on January 22.

                I thank the Court for its consideration of this letter.

                                                                Respectfully submitted,
Application granted. The initial pretrial
conference is hereby adjourned until                            AUDREY STRAUSS
                                                                United States Attorney
February 26, 2021 at 10:30 a.m. The parties
shall file a joint letter and proposed case
                                                          By:    s/ Michael J. Byars
management plan by February 19, 2021.
                                                                MICHAEL J. BYARS
                             SO ORDERED.                        Assistant United States Attorney
                                                                Telephone: (212) 637-2786
                                                                Facsimile: (212) 637-2786
                  _____________________                         E-mail: michael.byars@usdoj.gov
                      Hon. Ronnie Abrams
                         January 19, 2021
